

116 SRES 490 ATS: Congratulating the Kansas City Chiefs on their victory in Super Bowl LIV in the successful 100th season of the National Football League.
U.S. Senate
2020-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 490IN THE SENATE OF THE UNITED STATESFebruary 3, 2020Mr. Blunt (for himself, Mr. Hawley, Mr. Roberts, and Mr. Moran) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationFebruary 13, 2020Committee discharged; considered and agreed to with an amended preamble and an amendment to the titleRESOLUTIONCongratulating the Kansas City Chiefs on their victory in Super Bowl LIV in the successful 100th season of the National Football League.Whereas, on Sunday, February 2, 2020, the Kansas City Chiefs (in this preamble referred to as the Chiefs) defeated the San Francisco 49ers by a score of 31 to 20 to win Super Bowl LIV in Miami, Florida;Whereas the Chiefs, established on August 14, 1959, playing in their 60th season in the National Football League (referred to in this preamble as the NFL), made their third Super Bowl appearance and their first Super Bowl appearance since Super Bowl IV;Whereas Super Bowl LIV was the culmination of the 100th season of the NFL, a season in which the league has promoted stars both past and present, served the community, and looked toward the next 100 years of football;Whereas the Chiefs overcame a 10-point deficit in the fourth quarter and scored 21 straight points in the final 6 minutes and 13 seconds of gameplay to earn the victory;Whereas the victory in Super Bowl LIV earned the Chiefs their second Super Bowl victory, ending their 50-year Super Bowl drought that had lasted since the team last won Super Bowl IV on January 11, 1970;Whereas the Chiefs were participants in the first ever Super Bowl and are now champions of the centennial season of the NFL;Whereas the Chiefs began their championship season in another great Missouri city, St. Joseph, holding training camp on the campus of Missouri Western State University for the tenth straight year;Whereas head coach Andy Reid earned his 222nd career win, placing him sixth on the all-time wins list of the NFL and earning his first Super Bowl title in his 21-year tenure as a head coach in the NFL;Whereas Andy Reid is the 24th head coach of the NFL to appear in more than 1 Super Bowl;Whereas in the 2019 NFL season, the Chiefs earned a playoff bid for the sixth time in 7 seasons under Andy Reid;Whereas quarterback Patrick Mahomes completed 26 of 42 pass attempts for 286 yards and 2 touchdowns, rushed 9 times for 29 yards and 1 touchdown, and was named Most Valuable Player of Super Bowl LIV;Whereas Patrick Mahomes became the youngest player in NFL history to earn both the NFL Most Valuable Player award and a Super Bowl title, while setting a playoff record for most touchdowns thrown before the first interception to start a player’s playoff career;Whereas in the American Football Conference Championship, Patrick Mahomes completed an iconic 27-yard scramble down the sideline for a touchdown to take the lead against the Tennessee Titans;Whereas Patrick Mahomes became the first NFL quarterback with 3 double-digit comebacks in a single postseason;Whereas Damien Williams rushed for 104 yards and scored 2 touchdowns, increasing his career playoff touchdown total to 11, tying Hall of Famer Terrell Davis for the most touchdowns in an individual’s first 6 playoff games;Whereas Travis Kelce had 6 receptions for 43 yards and 1 touchdown;Whereas Tyreek Hill had 9 receptions for 105 yards, including a crucial 44-yard reception on third-and-fifteen with only 7 minutes remaining in the fourth quarter;Whereas Sammy Watkins had 5 receptions for 98 yards;Whereas Bashaud Breeland led the team with 7 tackles and 1 interception;Whereas Chris Jones was a disruptive force with 3 passes defended;Whereas Frank Clark sacked the quarterback of the 49ers, Jimmy Garoppolo, on fourth-and-ten with fewer than 2 minutes remaining to seal the victory;Whereas Harrison Butker was 1-for-1 in field goal attempts and 4-for-4 in point-after attempts;Whereas Dustin Colquitt, the longest-tenured Chief, earned his first Super Bowl victory in his 15th season;Whereas kick returner Mecole Hardman, tight end Travis Kelce, safety Tyrann Mathieu, and right tackle Mitchell Schwartz were named to the Associated Press All-Pro team for the 2019 season;Whereas the Chiefs should be recognized for their tremendous resiliency in the face of adversity when trailing 24–0 against the Houston Texans in the American Football Conference Divisional Round, down by 10 against the Tennessee Titans in the American Football Conference Championship Round, and trailing 20–10 against the San Francisco 49ers in Super Bowl LIV;Whereas the entire Chiefs roster contributed to the Super Bowl victory, including Nick Allegretti, Jackson Barton, Blake Bell, Bashaud Breeland, Alex Brown, Harrison Butker, Morris Claiborne, Frank Clark, Dustin Colquitt, Laurent Duvernay-Tardif, Cam Erving, Rashad Fenton, Eric Fisher, Kendall Fuller, Mecole Hardman, Demone Harris, Chad Henne, Tyreek Hill, Anthony Hitchens, Ryan Hunter, Chris Jones, Travis Kelce, Tanoh Kpassagnon, Darron Lee, Jordan Lucas, Patrick Mahomes, Tyrann Mathieu, LeSean McCoy, Matt Moore, Ben Niemann, Derrick Nnadi, Dorian O’Daniel, Mike Pennel, Byron Pringle, Reggie Ragland, Austin Reiter, Demarcus Robinson, Khalen Saunders, Mitchell Schwartz, Anthony Sherman, Daniel Sorensen, Terrell Suggs, Darwin Thompson, Charvarius Ward, Sammy Watkins, Armani Watts, Damien Williams, Xavier Williams, Damien Wilson, James Winchester, Stefen Wisniewski, Andrew Wylie, and Deon Yelder;Whereas the victory of the Kansas City Chiefs in Super Bowl LIV instills an extraordinary sense of pride for fans in the States of Missouri and Kansas and across the Midwest; andWhereas people all over the world are asking, How ‘bout those Chiefs?: Now, therefore, be itThat the Senate—(1)congratulates the Kansas City Chiefs and their entire staff, Mayor of Kansas City Quinton Lucas, Governor of Missouri Mike Parson, and loyal fans of the Kansas City Chiefs for their victory in Super Bowl LIV; and(2)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—(A)the chairman and Chief Executive Officer of the Kansas City Chiefs, Clark Hunt;(B)the president of the Kansas City Chiefs, Mark Donovan; and(C)the head coach of the Kansas City Chiefs, Andy Reid.